Citation Nr: 0701682	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Billie J. Grey

INTRODUCTION

The veteran served on active duty for training with the 
United States Army National Guard from July 1976 to November 
1976.  He also had subsequent reserve service with the Army 
National Guard of Texas.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and October 2003 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

A hearing was held before the undersigned Acting Veterans Law 
Judge at the Waco RO in May 2006.  


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.  


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOGCPREC 5-2004 (June 23, 2004); VAOGCPREC 2-
2004 (March 9, 2004).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence.); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Manning 
v. Principi, 16 Vet. App 534, 542-543 (2002) (the provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter.)  As the Board will discuss in the 
following decision, an award of nonservice-connected pension 
benefits is not warranted in this case as a matter of law.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As 
such, any further discussion of the VCAA with respect to the 
veteran's nonservice-connected pension claim in the present 
case is not necessary, as there is no evidence that VA could 
suggest for the veteran to submit that would result in an 
award of the benefit being sought.  

Analysis

The veteran contends that he is entitled to VA disability 
pension benefits due to his various nervous disorders.  
Medical records contained in the claims file reflect 
extensive psychiatric treatment, including multiple 
medications and repeated hospitalizations.  In essence, the 
veteran contends that he should be considered a wartime 
veteran for VA nonservice-connected pension purposes.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17 (2006).  

One prerequisite to such entitlement is that the veteran must 
have had active service during a recognized period of war.  
38 C.F.R. § 3.3(a)(3) (2006).  For veterans who served on 
active duty in the Republic of Vietnam, recognized service 
during the Vietnam Era (War) extends from a period beginning 
on February 28, 1961 and ending on May 7, 1975.  For veterans 
who did not serve in the Republic of Vietnam, recognized 
service during the Vietnam Era (War) extends from a period 
beginning on August 5, 1964 and ending on May 7, 1975.  38 
C.F.R. § 3.2(f) (2006).  

In the present case, service personnel records indicate that 
the veteran had active duty for training with the United 
States Army National Guard from July to November 1976.  He 
was then transferred to the Texas Army National Guard, where 
he served for approximately one year and four months.  
Service personnel records do not reflect, nor does the 
veteran contend, that he had active service either prior to 
or subsequent to these dates.  Consequently, the veteran did 
not have active service during the Vietnam Era (War), or any 
subsequent period of war or conflict.  See 38 C.F.R. § 3.2(f) 
(2006).  

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected pension, 
and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  The Board is prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  
As there is no authorization under law or regulation to grant 
the benefit being sought by the veteran, his claim must be 
denied.  

ORDER

Eligibility for receipt of nonservice-connected pension 
benefits is denied.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


